

115 HRES 213 IH: Expressing support for designation of October 17, 2017, as the “National Vitiligo Awareness Day”.
U.S. House of Representatives
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 213IN THE HOUSE OF REPRESENTATIVESMarch 21, 2017Mr. Johnson of Georgia (for himself, Mr. Meeks, Mr. Grijalva, Mrs. Dingell, Mr. Bilirakis, Ms. Norton, Ms. Jackson Lee, and Mr. David Scott of Georgia) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for designation of October 17, 2017, as the National Vitiligo Awareness Day.
	
 Whereas vitiligo is a long-term, chronic disorder that results in the loss of pigment in patches on the skin, hair, eyes, and inside of the mouth;
 Whereas the condition can result in discomfort, itching, and pain, but there is still no known cure;
 Whereas the American Academy of Dermatology refers to vitiligo as a life-altering disorder that can cause low self-esteem, anger, and depression;
 Whereas according to the American Academy of Dermatology, about half of the individuals diagnosed with vitiligo are diagnosed before the age of 21;
 Whereas a study by Pediatric Dermatology found that about half of all children and adolescents diagnosed with vitiligo experienced a decreased quality of life, and some individuals even experienced problems with schoolwork, increased bullying and teasing, trouble with developing friendships, and self-confidence issues;
 Whereas a Yale study found that bullied children are two to nine times more likely to consider suicide, and the CDC reports suicide is the third leading cause of death among young people; and
 Whereas Judith Porter, Ph.D., and Ann Beuf, Ph.D., found that social support for children and adolescents with vitiligo provided by families, peers, charities, support groups, and teachers can greatly improve their quality of life and decrease stress related to bullying: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Vitiligo Awareness Day; and
 (2)recognizes the importance of providing support for individuals diagnosed with vitiligo to improve their quality of life.
			